DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 8/16/21 is acknowledged.
Claims 1-17 are currently pending. 
Claims 6-17 are withdrawn as directed to a non-elected invention. 
Claims 1-5 are elected and examined on the merits. 
Claim Interpretation
In the instant case, applicant's invention is interpreted as comprising product-by-process limitations. Under MPEP § 2113, product-by-process claims are not limited to the recited method steps, but are limited only by the resultant structure. Therefore, method steps are only considered in a patentability analysis to the extent that the method steps result in structural changes to the product. For example, the limitation “comprising unsorted sperm nuclei” does not appear to confer any structural difference to the composition; the composition would have the same structure whether the sperm nuclei are sorted or unsorted. Conversely, the limitation “wherein the composition has been sonicated” appears to confer a structural difference to the composition; sonication results in removal of tails from sperm. Therefore, for examination purposes, applicant’s invention is interpreted as comprising a sperm nuclei, an aggregation-reducing compound, and a DNA selective dye, wherein the composition has been sonicated.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans et al (US Publication No. 2014/0099628, cited on IDS dated 8/1/19, hereinafter Evans). 
Evans discloses methods for staining sperm, sorting, and evaluating the accuracy of sorting (Abstract). Evans discloses first obtaining a sperm sample and standardized by combining with buffers, extenders, and/or other components which promote sperm viability, such as egg yolk ([0031]-[0035], [0115]). In some embodiments, the sperm may obtained from a single subject ([0136]). The sperm is then stained with a DNA selective dye, such as Hoechst 33342 ([0043]). The stained sperm are sorted with a particle sorting instrument ([0052]-[0058]). In some embodiments, the accuracy of sorting may be determined by sonicating the tails off of a sample of stained sperm ([0130]-[0133]). Therefore, every limitation of claims 1-3, and 5 is present in Evans, and the subject matter is anticipated. 
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
D. L. Garner, Hoechst 33342: The dye that enabled differentiation of living X- and Y-chromosome bearing mammalian sperm. Theriogenology, Vol. 71, No. 1 (1 Jan 2009) pages 11-21. 
Conclusion
Claims 1-3 and 5 are rejected. Claim 4 is objected to. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414.  The examiner can normally be reached on Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA D JOHNSON/Primary Examiner, Art Unit 1632